Third District Court of Appeal
                               State of Florida

                        Opinion filed March 23, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                            No. 3D21-1434
                     Lower Tribunal No. F00-23049A
                          ________________

                             Johnny LaFlippe,
                                Appellant,

                                     vs.

                           The State of Florida,
                                Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Ellen Sue
Venzer, Judge.


      Law Offices of Michelle Walsh, P.A., and Michelle R. Walsh, for
appellant.

      Ashley Moody, Attorney General, and Magaly Rodriguez, Assistant
Attorney General, for appellee.


Before SCALES, GORDO and LOBREE, JJ.

     PER CURIAM.
      Johnnie LaFlippe appeals the trial court’s June 4, 2021 order that,

following an evidentiary hearing, summarily denied as legally insufficient

LaFlippe’s Florida Rule of Criminal Procedure 3.850 postconviction motion.

We reverse and remand for further proceedings.

      Where, as here, an evidentiary hearing is held to resolve a timely,

facially sufficient rule 3.850 postconviction motion, the trial court “shall

determine the issues, and make findings of fact and conclusions of law with

respect thereto.” Fla. R. Crim. P. 3.850(f)(8)(A); Marcus v. State, 201 So. 3d

851, 852 (Fla. 1st DCA 2016). When the trial court fails to do so, “the proper

remedy is to direct the trial court on remand to determine whether it can

make the necessary findings and conclusions based upon the record that

will show appellant was not entitled to relief.” Id.

      Accordingly, we reverse the June 4, 2021 order and remand for the

trial court to make the requisite findings of fact and conclusions of law based

on the claim in LaFlippe’s rule 3.850 postconviction motion.

      Reversed and remanded.1



1
 In its briefing to this Court, the State notes for the first time that LaFlippe’s
postconviction motion is missing the certification that LaFlippe “can
understand English” or, if he cannot, that he “has had the motion translated
completely into a language that [he] understands.” Fla. R. Crim. P.
3.850(n)(2). While the omission may have been “grounds for the entry of an
order dismissing the motion,” id., the State failed to raise this issue in the

                                        2
lower proceeding. The issue, therefore, was waived. See Carter v. State, 706
So. 2d 873, 874 n.1 (Fla. 1997).